DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 20, 21, 22, 24-26, 29, and 31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 7/28/2022.
Applicant traverses the restriction requirement because “Miyamoto does not disclose solvent-based inks” (pg. 9), but this is not found persuasive. As cited in the restriction requirement and cited in Applicant’s remarks, Miyamoto, Col. 2 Lns. 27-35; Col. 6 Lns. 45-50 the composition includes water soluble organic solvents. Applicant further argues that the range found in Miyamoto is outside the claimed range of 20 wt% to 60 wt%. However, this limitation is only found in claim 2. None of the withdrawn claims require the 20 wt% to 60 wt% of solvent because they do not depend from claim 2. 
Applicant further argues that the hollowspheres of Miyamoto are different from the present application (pg. 9). However, claim 1 only recites generic heliospheres which are met by Miyamoto. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyamoto (US 6,492,435 B1).
Regarding claim 1, Miyamoto discloses a solvent-based white ink or coating composition (Miyamoto, Col. 2 Lns. 27--50 water based white color ink) comprising: a) one or more binders (Miyamoto, Col. 4 Lns 52-55 the composition includes 0.1-20% by weight of the composition of a water soluble resin for dispersion i.e. binder); b) titanium dioxide (TiO2) pigment (Miyamoto, Col. 2 Lns. 63-65; Col. 4 Lns. 10-15 the composition includes 10-50% by weight of titanium oxide pigment); c) polymeric void hollowsphere particles (Miyamoto, Col. 6 Lns. 29-35 the composition includes 5-25% by weight of a hollow resin emulsion ... the hollow resins are white pigments with a particle diameter, i.e. spherical); and d) one or more organic solvents (Miyamoto, Col. 2 Lns. 27-35; Col. 6 Lns. 45-50 the composition includes water soluble organic solvents).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6, 8, 10, 12-16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (WO 2017/098660 A1), English translation relied upon as US 2018/0362782 A1, in view of Hamm et al. (US 2017/0290750).  


Regarding claim 1, Regarding claim 1, Ogawa discloses a solvent-based white ink or coating composition (organic solvent-based high-solid ink composition for gravure printing [0001], Examiner notes the ink is white where the pigment is titanium oxide [0034]) comprising: a) one or more binders (binder resin [0014]); b) titanium dioxide (TiO2) pigment (mica having a surface coated with titanium oxide [0034]); and d) one or more organic solvents (organic solvent-based [0001]). 
Ogawa does not disclose c) polymeric void hollowsphere particles
Hamm discloses c) polymeric void hollowsphere particles (Hamm teaches an ink composition [0033], for gravure printing [0115], including SUNSPHERE spherical particles, see [0051]. Examiner notes that the instant specification discloses “polymeric void spherical particles is not limited, a preferred material is SunSpheres Powder (Dow)” see [0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the SUNSPHERE spherical particles of Hamm with the ink of Ogawa because the absorbent layer and properties of the sphere/flake mixture has an essential influence on the color properties, see [0070]. 


Regarding claim 2, Ogawa as modified by Hamm teaches wherein the binders are present in an amount of 10 wt% to 30 wt%, (Examples 8-12, Table2, polyurethane resin is 30 wt%) based on the total weight of the ink or coating composition; the TiO2 pigment is present in an amount of 30 wt% to 60 wt%, (Examples 8-12, Table2, pigment is 35 wt%) based on the total weight of the ink or coating composition; and the organic solvents are present in an amount of 20 wt% to 60 wt%, (Examples 8-12, Table2, solvent is 35 wt%) based on the total weight of the ink or coating composition.
Ogawa does not explicitly teach; the polymeric void hollowspheres are present in an amount of 0.5 wt% to 6 wt%, based on the total weight of the ink or coating composition
Hamm teaches the spheres:flakes ratio is preferably 99:1 to 1:99, in particular 90:10 to 10:90, very particularly preferably 85:15 to 25:75. The luster and color intensity can be increased by an increased proportion of flakes, while a greater proportion of spheres has an advantageous effect on the skin feel and the homogeneity when applied, see [0054].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to vary the amount of hollowspheres taught by Hamm to be 0.5 wt% to 6 wt% in the ink of Ogawa in order to optimize the luster and color intensity, see Hamm [0054]. 


Regarding claim 6, Ogawa as modified by Hamm, further comprising TiO2 coated mica pigment; (mica having a surface coated with titanium oxide [0034]) wherein the TiO2 coated mica pigment is present in an amount of 1 wt% to 20 wt%, (For combination use of an organic pigment and an inorganic pigment, the amount of the organic pigment is preferably 5 to 20% by mass, see [0037]) based on the total weight of the ink or coating composition; 
Ogawa does not explicitly teach wherein the TiO2 coated mica pigment has a particle size of 1 um to 15 um.
Hamm teaches pigment particles to be 0.5-10 μm, see [0095]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to vary the amount of size of particles taught by Hamm to be 1 um to 15 um in the ink of Ogawa in order to optimize the viscosity, see Hamm [0032]. 


Regarding claim 8, Ogawa as modified by Hamm further comprising a TiO2 coated mica pigment that is further coated with tin oxide (SnO). (mica having a surface coated with titanium oxide, tin oxide, see [0034]) 

Regarding claim 10, Ogawa as modified by Hamm further comprising an aluminum pigment; (pearl pigments such as aluminum pastes containing aluminum particles, see [0034])  
Ogawa does not explicitly teach wherein the aluminum pigment is present in an amount of 0.05 wt% to 2 wt%, based on the total weight of the ink or coating composition.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to vary the amount of aluminum pigment taught by Ogawa to be 0.05 wt% to 2 wt% in the ink of Ogawa in order to optimize the luster and color intensity, see Hamm [0054]. 


Regarding claim 12, Ogawa as modified by Hamm wherein the binders are each independently selected from the group consisting of nitrocellulose-based resins, polyester-based resins, polyurethane-based resins, (Examples 8-12, Table2, polyurethane resin is 30 wt%)  acrylic- based resins, polyamide-based resins, polyvinyl butyral-based resins, styrene-based resins, and mixtures thereof.

Regarding claim 13, Ogawa as modified by Hamm wherein the polymeric void hollowsphere particles comprise a styrene-acrylate co- polymer. (Hamm teaches SUNSPHERE spherical particles, see [0051]. Examiner notes that the instant specification discloses “polymeric void spherical particles is not limited, a preferred material is SunSpheres Powder (Dow)” see [0057]).
It has been held that when the claimed and prior art products are at least substantially identical, claimed properties are presumed to be inherent. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP §2112.01.  Therefore, the claimed “hollowsphere particles comprise a styrene-acrylate co- polymer” is presumed inherent for the SUNSPHERE particles of Hamm.

Regarding claim 14, Ogawa as modified by Hamm, wherein the polymeric void hollowspheres have a hollowsphere morphology with an external diameter of 0.2 um to 0.5 um. (Hamm teaches SUNSPHERE spherical particles, see [0051]. Examiner notes that the instant specification discloses “polymeric void spherical particles is not limited, a preferred material is SunSpheres Powder (Dow)” see [0057]).
It has been held that when the claimed and prior art products are at least substantially identical, claimed properties are presumed to be inherent. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP §2112.01.  Therefore, the claimed “an external diameter of 0.2 um to 0.5 um” is presumed inherent for the SUNSPHERE particles of Hamm.


Regarding claim 15, Ogawa as modified by Hamm wherein the solvents comprise aliphatic alcohols or ester solvents, or mixtures thereof. (a solvent mixture of an ester-based solvent and an alcoholic solvent [0051]).

Regarding claim 16, Ogawa as modified by Hamm , further comprising one or more additives selected from the group consisting of adhesion promoters, waxes, flow promoters, defoamers, antioxidants, stabilizers, surfactants, , (Ogawa teaches surfactants [0075]) dispersants, plasticizers, rheological additives, and silicones; 
Ogawa does not explicitly teach wherein each additive is independently present in an amount of 0.1 wt% to 3 wt%, based on the total weight of the ink or coating composition.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to vary the amount of size of particles taught by Hamm to be amount of 0.1 wt% to 3 wt%, in the ink of Ogawa in order to optimize the viscosity, see Hamm [0032]. 


Regarding claim 18, Ogawa as modified by Hamm does not teach wherein the ratio of hollowspheres to pigment is 0.01:1 to 0.5:1.
Hamm teaches the spheres:flakes ratio is preferably 99:1 to 1:99, in particular 90:10 to 10:90, very particularly preferably 85:15 to 25:75. The luster and color intensity can be increased by an increased proportion of flakes, while a greater proportion of spheres has an advantageous effect on the skin feel and the homogeneity when applied, see [0054].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to vary the amount of hollowspheres taught by Hamm to be a ratio of hollowspheres to pigment is 0.01:1 to 0.5:1.in the ink of Ogawa in order to optimize the luster and color intensity, see Hamm [0054]. 

Regarding claim 19, Ogawa as modified by Hamm wherein the ink or coating composition is suitable for printing by flexography or gravure. (Ogawa teaches for gravure printing [0001], Hamm gravure printing, flexographic printing [0115]) 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Opper-Linnert et al. (US 2009/0053164 A1) teaches mica pigments coated with titanium dioxide, [0030].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744